                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                              EUGENE DIVISION


JULIE TAYLOR-SHELTON,                                    Case 6:17-cv-01195-MK
                                                                        ORDER
            Plaintiff,

      v.

CREDIT ASSOCIATES, INC.,

            Defendant.



AIKEN, District Judge:

      Magistrate Judge Thomas Coffin filed his Findings and Recommendation

("F&R") (doc. 33) recommending that Defendant's Motion for Summary Judgement

and Plaintiffs Motion for Partial Summary Judgement be denied. Defendant then

timely filed objections to the F&R (doc. 35). The matter is now before me. See 28

U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b). When either party objects to any

portion of a magistrate judge's F&R, the district court must make a de novo

determination of that portion of the magistrate judge's report.   See 28 U.S.C. §

636(b)(l); McDonnell Douglas Corp. u. Commodore Business Machines, Inc., 656 F.2d



Page 1 - ORDER
1309, 1313 (9th Cir. 1981), cert denied, 455 U.S. 920 (1982). Based on my review of

the F&R and the documents in the case, I find no error in Judge Coffin's F&R and

Defendant's objections do not undermine Judge Coffin's analysis. Thus, I adopt Judge

Coffin's F&R (doc. 33) in its entirety. Accordingly, Defendant's Motion for Summary

Judgement (doc. 21) and Plaintiff's Motion for Partial Summary Judgement (doc. 25)

are DENIED.

      IT IS SO ORDERED.
                     ;,,.__
      Dated thisoc'S day of March, 2019.




                                      Ann Aiken
                              United States District Judge




Page 2 - ORDER
